Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Xodtec LED. Inc. (the “Company”) on Form 10-K for the year ended February 29, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Yao-Ting Su, chief executive officer and chief financial officer of the Company, certify, pursuant to 18 U.S.C. section 1350 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 9, 2012 By: /s/Yao-Ting Su Yao-Ting Su Chief Executive Officer and Chief Financial Officer
